Non. L. A. ,vaa Slyke              Opinion No. V-870.
.County Attorney
Fort Bend County                   Re:   Whether certain vakicler
Richmond, Texan                          arc required to b& equip-
                                         ped wi$b mechanical iignal
                                         deviccr derigned to indi-
                                         cate 8 left or right turn,

Dear Mr. Van slyke:

             Your letter of June 1, 1949, after carefully enalyduy
the pertinent. provieianr of the Upiiarm, Act Regulating Traffic
on Highways, codified ae Art&la    67Old of Vernoa’m Civil Stduter,
requeet.0 our opipioa 09 the followipg queetioai

               “Does the u+iform act repul8ting traffic
      on highway4 require commerchl        vehiele6 ,euch
      le trucke, truck tractire,   trallere and remi-
      trailera   to be equipped witk 8 lamp or lampe
      or mechanical aigiml device capable of claarly
      indicating any intent+    to turn 4itbor to tbe
      i+@ht,or to the left end wh$ch rhall be viaibl6
      both from $be front aqd from ,$here,ar 7’

             Your quertion end your diecureioti af tbe pro&m     in
your letter indicata that you are cpmzerned primarily with de-
termining whetker the Act probibita the operetjon of specified
,commercial vebiclei on tke highways, when tkoee vehicle4 are
 eo loaded er ,coaatruct4d that h&d-4ad-arm    eifials ‘of Medon
to turn would a@ be virible to t4e front axid reir to the extent
 require&by the Act, and when thoee vehicle4 ere not equipped
with lamp4 or mechsnical devicer jar signaling turns.

                 It $a apparent from Article tin, gectione 68s and 69
‘of the Act, that under certain conditione an operator of a vehi-
 cl4 from which adequate kaod-and-arm         rigaal4 could not be
 given ie liable ,to proeecution e he maker 8 turn without givin&
 l p r o p er rrignai with 8 lamp or mechanical device:
Hon. L. A. Van Slyke,    Page    2   (V-870)




             “Sec. 68.    (a) No person shall turn 8
       vehicle at an intersection    unless the vehicle
       is in proper position upon the roadway as re-
       quired in Section,65, or turn a vehicle to en-
       ter a private road or driveway or otherwise
       turn a vehicle from a direct course or move
       right or left upon a roadway unless and until
       such movement can be made with safety.         NON
       person shall so turn any vehicle without giv-
       ing an appropriate    signal in the manner hera-
       inafter provided in the event any other traffic
       may be affected by such movement.




              “Sec. 69. Any stop or turn signal when
       required   herein shall be given either by means
       of the hand and arm or by a signal lamp or
       lamps or mechanical     signal device of a type
       approved by the department,     but when a vehi-
       cle is so constructed   or loaded that a hand-and-
       arm signal would not be visible both to the
       front and rear of such vehicle then said signals
       must be given by such a lamp or lamps or sig-
       nal device,”

             But in order to determine  whether the mere opera-
tion of a vehicle which is not properly  equipped under these
stated conditions is an offense under the Act, reference          must be
made to Article XIV, entitled “Equipment,*       and to the case of
Berxyman    v:State, 213 S.W.Zd 842 (Tex;:,(I;rlttr?,lq48r.,:.rlrI~t~~gl
to Section 69.~

             It is provided    in the Article   on Equipment, Section
108 of the Act, that it is a misdemeanor      for any person to drive
a vehicle *which is    in unssfe~condition   as to endanger any per-
son, or which does    not contain those parts or isnot at all times
equipped with such    lamps and other equipment in proper condi-
tion and adjustment     as required  in this Artide.  p i ,fi

             It is further    provided   in Section   124 under   the same
Article:
Hon. L. A. Van Slyke,   P8g4   3   (V-870)




             “Sec. 124. (a) Any motor vehicle may
      be equipped and when required    under this Act
      shall be equipped with the following  signal
      lamps or devices:

             ”




              “2. A lamp or lamps or mechanical     sig-
      nal  device capable of clearly indicating any
      intention to turn either to the right or to the
      left and which shall be visible both from the
      front and rear. 0 0 *”

              If operating a vehicle without turn signal equipment
is an offense under the Act, it is because it is prohibited by the
provisions   of Section 108, Section 124, and Section 69, considered
together, reference     being made from Section 108 to Section 124,
and thence to Section 69.

             According to the record before the Court in B;errv-
man v.Stat?which we have examined, the complaint charged that
the defendant did then and there:

              “Drive and operate a motor vehicle,
      to-witz   a truck, upon a public highway there
      situate, w&out     then and there having said
      truck equipped with a lamp or lamps or me-
      chanical signal device capable of clearly in-
      dacating any intentions to turn either to the
      right or to the left, visible to the front and
      the rear   of said truck, said truck being  so,
      constructed    that a hand and arm signal was
      not visible to the rear thereof.”

             The Court sustained a conviction based upon this
charge,   The prin&igPl question discussed  in the opinion was
whether Section 69 of the Act here under consideration      was so
vague and indefinite as to be unenforceable   in that it provided
that a lamp or signal ‘device must be used when a hand-and-arm
signal would not be ‘visible,w   The court said:

            ““We think that a fair interpretation of
      the phrase ‘visible both to the front and rear
Han, L. A, Van Slyke,    Page   4   (V-870)




      of such vehicle,’ taking the whole Act into
      consideration,   means such 8s can be seen
      by one in the ordinarily  used and accepted
      position of one traveling  on such highways
      under ordinary weather conditions,*

             The court was careful to state that a fact issue was
involved as to whether hand and arm sign;rls were visible in the
particular  case,  But since it is not requisite    that a statute de-
scribe the factual details of every possible     offense under the
section, it was held that the presence   of a fact issue did not de-
stroy the certainty of the meaning of the section.

               Although the record of this case shows that there
WLS a motion to quash, setting up the failure        to allege an of-
fense, the principal    objection made was k, the uncertainty of
the meaning of Section 69, It is not clear whether the point was
urged that the only offense chargeable       under the Act was failure
to give 8 proper signal before turning rather        th8n failure to have
certain equipment on the vehicle which was being operated on
the highway.     Even so, it is clear from the opinion that the court
considered    the statute as a whole and sustained a conviction based
upon a charge of the kind last described.        That an offense of this
kind could be charged under the Act is rersonably           certain, as
Section 108 prohibits    driving 8 vehicle on the highway which is
not “at all times* equipped as required        by the Article on equip-
ment. Section 124 of that Article       says Bny motor vehicle “when
required   under this Act shall be equipped” with a turn signal
lpmp or mechanical      device.   Section 69 requires     mechanical
turn signals by vehicles loaded or constructed         so that hand-and-
arm signals would not be visible.        Construing   these three sec-
tions together, it must be concluded that to operate these vehi-
cles lawfully, turn signal equipment is “required         by the Act”
and, being so required,     the vehicles must be equipped with them
“at all times.”

              It should be noted that we have reached the conclu-
sion that it is the operation of a motor vehicle without proper             .
equipment which is prohibited by the Act, and not the mere
failure to have proper equipment on a motor vehicle.         The com-
plaint in the Berryman      case, quoted above, correctly   describes
the offense,    It is suggested that to further insure that the pur-
pose of the Act is accomplished      and the intention of the legisla-
Hon, ,L, A. Van Slyke,   Page   5 (V-870)




tune followed, in addition to the offense described in the Berrp-
man cases the offense of failure to give a proper signal when
mPking a turn be charged whenever both of these law violations
have occurred,

              The only language of the Act set fozth above which
is in any way vague or indefinite is the term “visible*     used in
Section 69, and the Berryman    case holds that the use of this
term does not render the statute void for uncertainty,       Other-
wise, the prohibition with which we are here concerned is stated
in plain written terms contained in the several    sections   above
quoted.

             The parts of the statute discussed     apply to all vehi-
cles as defined in the Act, regardless     of whether they are clas-
sified as trucks, truck-tractors,   trailers,  semi-trailers    or
otherwise.

                                SUMMARY

             The operation on the highway of a tehi-
      cle which is not equipped with a lamp or lamps
      or signal device with which to signal an inten-
      tion to turn is prohibited   by Article 6701d, Ver-
      non’s Civil Statutes, if the vehicle is so loaded
      or constructed   that a hand-and-arm    signal would
      not be visible  to the front and rear*

                                            Yourg   very   truly0

                                   ATTOBNEYGENEBALOFTEXAS




WBL:erc




                                   g7?7TmgjY.J
                                   ATTORNEY      GENERAL